Order entered January 27, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00349-CR

                         RONALD GAYLON ROSSER, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-81000-2015

                                          ORDER
       Before the Court is appellant’s January 22, 2020 motion asking the Court to consider a

correction to appellant’s brief.   We note that we are unable to alter electronically filed

documents.

       To the extent appellant seeks to file an amended brief, we GRANT his request and

ORDER any amended brief filed on or before February 6, 2020.



                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE